           Case 1:20-cv-02805-ALC Document 77 Filed 04/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                        04/28/2021
SOUTHERN DISTRICT OF NEW YORK

 CHASE WILLIAMS, individually and on behalf
 of all others similarly situated, ET AL.,

                                Plaintiffs,                   20-cv-2805 (ALC)
                       -against-                              ORDER
 HDR GLOBAL TRADING LIMITED, ET AL.,

                                   Defendants.



ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Plaintiff Williams’ Notice of Voluntary Dismissal submitted on

April 27, 2021. ECF No. 76. Plaintiffs are hereby ORDERED to clarify whether both Plaintiffs are

voluntarily dismissing the case, and if so, to file an updated Notice of Voluntary Dismissal by no

later than April 30, 2021.

SO ORDERED.

Dated:     April 28, 2021
           New York, New York

                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
